department of the treasury internal_revenue_service washington d c government entities ull xxx xx hiik xxxii hoi fxs0ookkxiooniooioook se t ep re tr jul legend taxpayer a irax bank b account amount d fund e amount f amount g amount h fr krxiikkker akiko f kkk xxx kkh iki xo kkk kkk raia kxiiohhiihkkiok fxo kkk eiko xh kk kix iohhiaok f o0010xhhrohaiikiaioiokk fhi xookkriooiiokk xiii rrr hiioioo fao kkhihniihk froin kier rxxiiook dear xxxxxxxxxxxx this letter is in response to a request for a letter_ruling dated xxxx00000 as supplemented by correspondence dated x000xxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the intemal revenue code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a a year old electrical engineer maintained ira x with bank b taxpayer a had a bank b portfolio with a fair_market_value of amount f as of xxxxxxxxx bank b portfolia contained amount g of retirement_funds and amount h of non-retirement funds at the time bank b investment portfolio was comprised of money market bond and stock funds one of the funds was noted as fund e which had two components namely ira account and non-ira account taxpayer a states that because of the national and global recession that was occurring in the ira component of fund e realized a significant drop in market_value taxpayer a further states that in an attempt to minimize any further value erosion he attempted fo transfer the investments from the fund e 1ra stock portfolio to a more conservative and secure ira portfolio comprised of government securities bond and money market funds taxpayer a states that on xxxxxxxxxxx when he liquidated the ira stock portfolio portion of fund it was his intention to transfer those funds totaling amount d to a more conservative investment portfolio within the ra component of fund e but when the new investment funds were established in fund e he referenced the non-ira account number rather than the ira account number itis represented that bank b allows taxpayer a to seif direct and self administer the fund in addition bank b provides web site instructions as to the procedures and process that must be followed in order to self direct the investments and on- line telephone support taxpayer a also states that he being an educated person was convinced that he followed the proper procedures and did not require any further help or assistance in this regard taxpayer a asserts that he did not realize this mistake on his part until the time he started preparing his tax_return and received 1099r from bank b taxpayer a also represents that upon realizing this error he contacted bank b and as a result managed to transfer amount d to the correct ira account on xxxkaxxaxkaxk documentation and account statement submitted with your request indicate that amount d was transferred from a non-ira account to an ira account with bank b on xxxxxxxxxxx which was beyond the prescribed day rollover period taxpayer a asserts that his failure to accomplish a rollover of amount d within the day period was due to the confusing instructions provided by bank b on its web site based upon the foregoing facts and representations taxpayer a requests that the service waive the day rollover requirement with respect to the distribution of amount d from ra x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any ammount paid or distributed out of an ira to the individual for whose benefit the ira is maintained it i i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 dees not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 d3 ax from an ira which was not included in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 d i of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including b provides that in determining whether to errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over amount d or any portion thereof fo an ira rather he has admitted that when the new investment funds were established in bank b he referenced the non- ira account c rather than the ira account therefore under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement for the distribution of amount d from ira x thus the xxxxxxxxxx contribution of amount d to an ira will not be considered a valid roliover contribution within the meaning of sec_408 d of the code because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with form_2848 on file in this office if you have any questions conceming this ruling please contact xxxxxxxxxxx id number xxxxxxxxxxxxx se t ep ra t3 pincite 0000xxx sincerely yours daan v loan frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice
